Title: To George Washington from Major General William Heath, 29 July 1780
From: Heath, William
To: Washington, George


					
						Dear General,
						Newport July 29th 1780
					
					We remain nearly in the same situation here as when I had the honor last to write you. The militia have been coming in, but few are yet collected. I was in hopes that they might have been Stoped this morning, to which General Counte de Rochambeau had just consented, when I received a Letter from Governor Trumbull of the 27th in which he observes, “The following intelligence, I have in a Letter from Colo. Welles dated at Greenwich the 25th Instant—Vizt:
					“The Enemy are all gone except Delancys from East & West Chester, and a very great embarkation taking place—Commonly believed they are going to the Eastward. An officer of my Regiment just arrived from below, informs that the embarkation is almost universal from New York Long Island, and frogs point—That General Clinton’s baggage is all on Ship board—If it was not for the Transports which have come through Hell-Gate, I should think the West Indies was their object—but time must determine their movements.” In consequence of this

intelligence Count de Rochambeau, has desired that the militia may not be Stoped, or Sent back untill further intelligence is received.
					As I am anxious to be with the Army and resume my Command, and as part of my Baggage is now there. I request by the return of the Express, your Excellencys pleasure, whether I shall proceed immediately. The manner in which you are pleased to express yourself in your former Letters, leaves a doubt on my mind, whether it was your intention until further orders—and by the Express’ return, matters will be brought to a Certainty here with respect to the intentions of the Enemy—indeed, it will be very disagreable to me to be here longer than is necessary, without Troops to Command. I have the honor to be With the greatest respect Your Excellencys Most obedient Servant.
					
						W. Heath
					
				